DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 02/03/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 09/24/2021, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all the features of the amended claims 1, 13 and 15, specifically with respect to “determine(ing) a weighting for the spatial singular vector based on the estimated mean spatial frequency, wherein the weighting is inversely proportional to the mean spatial frequency”.
Applicant’s arguments, see Remarks page 7-14, filed 02/03/2022, with respect to the rejection of claims 1-6, 8-11 and 13-21 under 35 U.S.C. 101 have been fully considered and are persuasive. While the examiner still maintains that limitations “estimating a mean spatial frequency of the spatial singular vector” and “determining a weighting for the spatial singular vector based on the estimated means spatial frequency” represent a judicial exception in the form of a mental process, the examiner acknowledges that the amendment to claim 1 to recite “constructing the filtered ultrasound image, having attenuated contribution from image clutter, based on the filtered data matrix”, represents an integration of the abstract idea into a practical application. The rejection of claims 1-6, 8-11 and 13-21 under 35 U.S.C. 101 in the non-final rejection of 11/15/2021 has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793